DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “ the network device 110 and the network device 100” described on page 5, lines 20-25 of the specification is objected to since they are referred to one network device; and should not have different ID number.  
Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The Foreign application CN201810689008.1 submitted on 3/22/21 is objected to because it does not include an English Translation of Foreign Application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Pat.10,244,522).
In claims 1,7,13,18 Li et al. discloses a method for transmitting feedback information (see abstract, a UE reserves dedicated uplink resources for ACK feedback), comprising:
receiving, by a terminal device, downlink control information for scheduling target data
sent by a network device (see fig.8; step 805a; col.25; lines 57-65 and col.26; lines 44-49;  and col.10; lines 20-23; a UE 115e receives downlink control signal from a BS 105b which transmits URLLC data to the UE 115 as shown in fig.9, step 905. IN col.20; lines 1-10; fig.3; the base station assigns an indication channel 330 to convey URLLC traffic on PDSCH 320);
receiving, by the terminal device, the target data sent by the network device (see fig.9, step 925; col.26; lines 62-65; the UE 115g receives URLLC data) ;
determining, by the terminal device, a feedback parameter of a hybrid automatic repeat
request-acknowledgement (HARQ-ACK) codebook according to the downlink control
information, wherein the HARQ-ACK codebook comprises HARQ-ACK information of the
target data, the feedback parameter comprises at least one of a feedback mode of the
HARQ-ACK codebook or a feedback resource for sending the HARQ-ACK code book (see fig.10; step 1030; col.28; lines 11-18; the UE 115 identifies dedicated uplink resources for ACK/NACK feedback based on the received URLLC data on step 1025. In col.22; lines 1-8; the UE may use static mode as shown in Fig.3, col.20; line 37-col.21; line 6 to maximize ACK/NACK transmission opportunities or dynamic mode as shown in fig.4; col.21; lines 7-55 to maximize efficiency of resource allocation) and the feedback mode of the HARQ-ACK codebook comprises a semi-static feedback mode or a dynamic feedback mode (see col.22; lines 1-8; and col.22; lines 23-29; the UE may use static mode as shown in Fig.3, or dynamic mode based on the mode configuration/selection by the base station); and
sending, by the terminal device, the HARQ-ACK codebook to the network device according to the feedback parameter (see fig.10; step 1035; col.28; lines 24-30; the UE 115 transmits ACK/NACK feedback 1035 using the reserved uplink resource to base station 105d).   
In claims 2,8,14,19 Li et al. discloses the at least one of the feedback mode of the
HARQ-ACK codebook or the feedback resource for sending the HARQ-ACK codebook is
configured by the network device for the terminal device through the downlink control
information (col.11; lines 12-20; the base station transmits control information indicating resources for LLC transmission. The UE in col.12; lines 40-45 reserves resources to transmit ACK feedback via the reserved resource to the base station as shown in step 1035 of fig.10).  
In claims 3,10,15,21 Li et al. discloses an uplink control channel for the terminal
device to send the HARQ-ACK codebook is determined according to a service type of the
target data configured by the network device (see fig.4; col.21; lines 45-55; the Ue 115 identifies URLLC (service type of target data) ACK/NACK resource 460 on uplink 410 ( Uplink control channel) for ACK feedback).
In claims 4, 11,16,22 Li et al. discloses receiving, by the terminal device, a configuration information sent by the network device, the configuration information being used for indicating the uplink control channel for sending the HARQ-ACK codebook (see col.20; lines 42 the UE 115 receives URLLC data 335, transmits URLC ACK/NACK feedback via ACK/NACK resource 360 on uplink 310 (Uplink control channel)).
In claims 5,12,17,23 Li et al. discloses different uplink control channels are used for
target data of different service types ( see col.10; lines 57-60; the UE may identify traffic profile (traffic of different types) to reserve resources for dynamic mode or static mode).
In claims 9,20 Li et al. discloses indicating, by the network device to the terminal device through the downlink control information, the at least one of the feedback mode of the HARQ-ACK codebook or the feedback resource for sending the HARQ-ACK codebook ( see col.22; lines 1-30 and col.12; lines 14-20; the base station may select one mode or another based on amount of traffic eMBB or URLLC ; and the UE ultilizes either dynamic mode or static mode based on the selection made by the base station).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pat.10,244,522) in view of Park et al. (US Pub.2019/0230685), and further in view of Yang et al. ( US Pat.9,253,770).
In claim 6, Li et al. discloses the feedback parameter comprises a feedback resource of the HARQ-ACK codebook (see fig.10; step 1030; col.28; lines 11-18; the UE 115 identifies dedicated uplink resources for ACK/NACK feedback based on the received URLLC data on step 1025); and 
wherein sending, by the terminal device, the HARQ-ACK codebook to the network device according to the feedback parameter comprises:
sending, by the terminal device, the HARQ-ACK codebook on the uplink control channel
to the network device (see fig.10; step 1035; col.28; lines 24-30; the UE 115 transmits ACK/NACK feedback 1035 using the reserved uplink resource to base station 105d).   
Li et al. does not disclose determining, by the terminal device, an uplink control channel for sending the HARQ-ACK codebook according to a configuration information carried in a last downlink control information among downlink control information descrambled with the same RNTI as the downlink control information, the configuration information being used for indicating the uplink control channel. 
Park et al. discloses in fig.16, steps S1610,S1620, and S1630; par[0509-0512,0522,0523] a UE receives DCI for scheduling the receiving of DL data from a base station. The UE determines an uplink resource PUCCH for transmitting UCI/ACK corresponding to the received DL data. In par[0200,0207] if there are two PUCCH resources, the base station instructs the UE to transmit HARQ for the plurality of PDSCHs in the same PUCCH resource (configuration information carried in the last DCI) (a configuration information carried in a last downlink control information among downlink control information). 
Yang et al. further discloses in abstract; fig.11; steps S1120 and S1130; col.15; lines 17-62 a UE monitors a plurality of control channels having the same RNTI. The Ue determines PDCCH assignment to find out a control channel designated to the UE; and blind detects each of the control channels to determine control channels having the same RNTI (among downlink control information descrambled with the same RNTI as the downlink control information). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Yang et al. and Park et al. with Li et al. to determine PUCCH for HARQ feedback based on the last DCI descrambled with the same RNTI to reduce resource overhead.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US Pub. 2022/0014317; Method and Device for Determining HARQ Codebook).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413